        Case 3:18-cv-01366-JR         Document 586        Filed 05/15/20      Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



 LAURA L. UNDERWOOD,                                  Case No. 3:18-cv-1366-JR

               Plaintiff,                             ORDER

        v.

 1450 SE ORIENT, LLC, et al.,

               Defendants.


Michael H. Simon, District Judge.

       Plaintiff originally sued 226 defendants. ECF 1. In her Second Amended Complaint,

Plaintiff named only 45 defendants. ECF 500. Many defendants named in the Second Amended

Complaint, including defendant Certified Portland LLC (“Certified Portland”), filed motions to

dismiss the Second Amended Complaint. ECF 528. U.S. Magistrate Judge Russo issued Findings

and Recommendations, recommending that the Court deny these motions. ECF 556. Many of the

moving defendants, including Certified Portland, filed Objections to Judge Russo’s Findings and

Recommendation. ECF 569. Those objections are now before this district judge.

       After Plaintiff filed her response to the objections (ECF 572), Plaintiff began to file

several notices of dismissal, dismissing many defendants. See ECF 573, 574, 575, 578, 584,




PAGE 1 – ORDER
         Case 3:18-cv-01366-JR         Document 586         Filed 05/15/20     Page 2 of 2




and 585. The Court, however, does not see a notice of dismissal of defendant Certified Portland,

who appears to be the only remaining defendant who moved to dismiss and who objected to the

Findings and Recommendation.

       In addition, Plaintiffs’ notices of dismissal do not appear to dismiss defendants Buddha’s

Wellness Center LLC (“Buddha’s Wellness Center”), Mia Marie Bullock, or Nole Emerson

Bullock. These three defendants do not appear to have answered or otherwise responded to

Plaintiff’s Complaint, First Amended Complaint, or Second Amended Complaint. Yet, these

three defendants were not named by Plaintiff in her motion for entry of default. ECF 576.

       Finally, in Plaintiff’s most recent notice of voluntary dismissal, Plaintiff states that she is

dismissing all claims, without prejudice, “against all remaining defendants.” ECF 585 (emphasis

added). Plaintiff then names many defendants, but she does not name defendants Certified

Portland, Buddha’s Wellness Center, Mia Bullock, or Nole Bullock. Id.

       Plaintiff and Defendant Certified Portland are directed to confer and file with the Court

not later than May 29, 2020, a joint status report, explaining: (1) whether Plaintiff voluntarily

dismisses her claims against Certified Portland, Buddha’s Wellness Center, Mia Bullock, or Nole

Bullock; and (2) if Plaintiff does not voluntarily dismiss her claims against those defendants,

what is the status of Plaintiff’s claims against those defendants.

       IT IS SO ORDERED.

       DATED this 15th day of May, 2020.

                                                       /s/ Michael H. Simon
                                                       Michael H. Simon
                                                       United States District Judge




PAGE 2 – ORDER
